             Case 4:19-mj-70677-MAG Document 58 Filed 10/15/19 Page 1 of 1
                                                    i wni go




 1

 2

 3
                                                                                      F"'LED
 4
                                                                                      OCT 1 5 2019
 5
                                                                                             Y. SOONG

6

 7

 8                                    UNITED STATES DISTRICT COURT

9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                            OAKLAND DIVISION

11
     IN THE MATTER OF THE EXTRADITION                    No. 4-19-70677 MAG
12   OF DON KOLLMAR AKA DONALD
     KOLLMAR                                             [BEjQROSEB^ order
13

14

15
            The Court has reviewed the United States of America's request to seal the videotape ofthe
16
     victim's statement to Canadian law enforcement, and hereby finds that;
17
     1. The United States motion is granted and the attached videotape ofthe victim's statement to
18
        Canadian law enforcement is sealed
19
     2. The victim describes being sexually assaulted by KOLLMAR over a period of years, when the
20
        victim was a minor;
21
     3. Further, the Court orders that in order to protect the victim's privacy this videotape will remain
22
        sealed until further order of the Court.
23
     IT IS SO OipERKD.
24
     Dated: jO igH
25                    T                                            ANDIS A
                                                                     tes Magistrate Judge
26

27

28
